Case 4:20-cv-11717-MFL-PTM ECF No. 12, PageID.1691 Filed 04/13/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ALEX J. ALVARADO,

      Plaintiff,                                   Case No. 20-cv-11717
                                                   Hon. Matthew F. Leitman
v.

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
__________________________________________________________________/

    ORDER (1) DENYING PLAINTIFF’S MOTION FOR SUMMARY
 JUDGMENT (ECF No. 8) AND (2) GRANTING DEFENDANT’S MOTION
             FOR SUMMARY JUDGMENT (ECF No. 9)

      In this action, Plaintiff Alex J. Alvarado challenges the denial of his

applications for disability insurance benefits and supplemental security income

under the Social Security Act. (See Compl., ECF No. 1.) Alvarado and Defendant

Commissioner of Social Security have now filed cross-motions for summary

judgment. (See Mots., ECF Nos. 8, 9.)

      On February 18, 2021, the assigned Magistrate Judge issued a Report and

Recommendation in which she recommended that the Court deny Bauer’s motion

and grant the Commissioner’s motion (the “R&R”). (See R&R, ECF No. 11.) At the

conclusion of the R&R, the Magistrate Judge informed the parties that if they wanted




                                         1
Case 4:20-cv-11717-MFL-PTM ECF No. 12, PageID.1692 Filed 04/13/21 Page 2 of 3




to seek review of her recommendation, they needed to file specific objections with

the Court within fourteen days. (See id., PageID.1689-1690.)

      Alvarado has not filed any objections to the R&R. The failure to object to an

R&R releases the Court from its duty to independently review the matter. See

Thomas v. Arn, 474 U.S. 140, 149 (1985). In addition, the failure to file objections

to an R&R waives any further right to appeal. See Howard v. Sec’y of Health and

Human Servs., 932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n of Teachers

Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

      Accordingly, because Alvarado has failed to file any objections to the R&R,

IT IS HEREBY ORDERED that the Magistrate Judge’s recommendation to grant

the Commissioner’s Motion for Summary Judgment and deny Alvarado’s Motion

for Summary Judgment is ADOPTED.

      IT IS FURTHER ORDERED that (1) Alvarado’s Motion for Summary

Judgment (ECF No. 8) is DENIED and (2) the Commissioner’s Motion for

Summary Judgment (ECF No. 9) is GRANTED.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: April 13, 2021




                                         2
Case 4:20-cv-11717-MFL-PTM ECF No. 12, PageID.1693 Filed 04/13/21 Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 13, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
